DETAILED ACTION
This Office Action is in response to Application filed on 02 April 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 and 10-15 are objected to because of the following informalities:  

Claims 2-8 are directed to “the memory sub-system of claim 1”, however claim 1 is directed to “A power management component”.  
Appropriate correction is required.

Claims 10-15 are directed to “the memory sub-system of claim 9”, however claim 9 is directed to “A power management component”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the memory sub-system" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to read “a memory sub-system”.

Claim 9 recites the limitation "the memory sub-system" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to read “a memory sub-system”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of U.S. Patent No. 10,983,852. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 15 of ‘852 contain every element of claims 16 and 17 of the instant application and as such anticipate claims 16 and 7 of the instant application.
Claim 16 of the instant application maps to claim 11 of ‘852.
Claim 17 of the instant application maps to claim 15 of ‘852.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zehavi et al., U.S. Patent App. Pub. 2019/0341120, hereinafter referred o as “Zehavi”.

Referring to claim 1, Zehavi discloses a power management module (See paragraphs 0034). - A power management component, comprising:
Zehavi discloses the power management module is part of a data storage system and includes voltage regulators that provide a working voltage level for the memory components (See paragraphs 0034, 0037, 0040, 0052, and 0055).  - a plurality of regulators configured to supply respective operating voltages for components of the memory sub-system;
Zehavi discloses comparing the working voltage level to a predetermined minimum voltage level (See paragraph 0056). - a comparator having a programmable threshold level; and 
Zehavi discloses the comparing of the voltages is done by a controller (See paragraph 0056). - a control component coupled to the plurality of regulators and the comparator, the control component configured to: 

Zehavi discloses determines the violation occurs at a voltage level and increases the voltage to reduce the risk (See paragraph 0063). - determine, based on the comparison between the regulator voltage level and the threshold voltage level of the comparator, a value of the regulator voltage level at which the operation state change of the particular component is detected.

Referring to claim 2, Zehavi discloses the storage system connected to a host and includes transfer of control signals to the host (See paragraphs 0005 and 0032). - The memory sub-system of claim 1, wherein the memory sub-system is further coupled to a host and the control component is configured to report the determined value of the regulator voltage level at which the operation state change of the particular component to the host.

Referring to claim 3, Zehavi discloses the working voltage level is dynamically altered on the fly in response to changing conditions, thus changed multiple times (See paragraph 0072). - The memory sub-system of claim 1, wherein the control component is further configured to adjust the programmable threshold level of the comparator in a 

Referring to claim 4, Zehavi discloses determining across multiple voltages a high limit and a low limit to the working voltage level (See paragraph 0061). - The memory sub-system of claim 3, wherein the control component is further configured to determine an operating voltage range of the particular component based on the value of the regulator voltage level determined over the number of iterations.

Referring to claim 5, Zehavi discloses comparing the voltage to the minimum voltage level (See paragraph 0064).  - The memory sub-system of claim 1, wherein the operation state change corresponds to a change from a first state to a brownout state, and wherein the brownout state corresponds to a state in which a supply voltage provided to the particular component is below a voltage level at which the particular component is operatable. 

Referring to claim 6, Zehavi discloses the voltage level being greater than minimum voltage level that is also greater than fail voltage level (See paragraphs 0068-0069). - The memory sub-system of claim 1, wherein the comparator is configured to provide, to the control component: a first feedback signal indicating that the regulator voltage level is greater than the threshold voltage level; and


Referring to claim 7, Zehavi discloses multiple regulators and comparing the working voltage level to a predetermined minimum voltage level (See paragraph 0040 and 0056). -  The memory sub-system of claim 1, wherein the comparator is one of a plurality of comparators that are respectively coupled to the plurality of regulators.

Referring to claim 8, Zehavi disclose a minimum voltage level and a fail voltage level (See paragraph 0068). - The memory sub-system of claim 7, wherein at least two of the plurality of comparators have different respective threshold voltage levels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi in view of Lucas et al., U.S. Patent 9,250,676, hereinafter referred to as “Lucas”.

Referring to claim 9, Zehavi discloses a power management module (See Zehavi, paragraphs 0034). - A power management component, comprising:
Zehavi discloses the power management module is part of a data storage system and includes voltage regulators that provide a working voltage level for the memory components (See Zehavi, paragraphs 0034, 0037, 0040, 0052, and 0055).  - a plurality of regulators configured to supply respective operating voltages for components of the memory sub-system;
Zehavi discloses controller that compares of the voltages (See Zehavi, paragraph 0056). - a control component coupled to the plurality of regulators, the control component configured to:
Zehavi discloses the work voltage level is adjusted to test the memory and determine the impact such as if violation occurs (See Zehavi, paragraphs 0005, 0052, 0063). - adjust a regulator voltage level provided from a respective one of the plurality of regulators to a particular component until an operation state change of the particular component is detected; and
Zehavi discloses determines the violation occurs at a voltage level and increases the voltage to reduce the risk (See Zehavi, paragraph 0063). - determine, using the analog to digital converter, a value of a regulator voltage level at which the operation state change of the particular component is detected.
Zehavi does not disclose “an analog to digital converter”.  However, Zehavi does disclose comparing the voltage levels (See Zehavi, paragraph 0056).
	Lucas discloses a storage device with power failure operations (See Lucas, Col. 2, lines 37-53).  Lucas discloses using analog to digital conversion circuitry for 
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the power management module of Zehavi with the analog to digital conversion circuitry of Lucas.  This would have been obvious to do because it provides the voltage value for detecting undervoltage or overvoltage conditions (See Lucas, Col. 8, lines 1-16).

Referring to claim 12, Zehavi and Lucas disclose all the limitations (See rejection of claim 9) including Zehavi discloses comparing the voltage to the minimum voltage level (See Zehavi, paragraph 0064). - The memory sub-system of claim 9, wherein the operation state change of the particular component comprises a change to a brownout state.

Referring to claim 13, Zehavi and Lucas disclose all the limitations (See rejection of claim 9) including Lucas discloses the module signaling a power fail condition to the controller (See Lucas, Col. 9, lines 39-45). - The memory sub-system of claim 9, wherein the control component is configured to monitor a power status pin of the particular component to determine that the operation state change of the particular component is detected.

Referring to claim 14, Zehavi and Lucas disclose all the limitations (See rejection of claim 9) including the memory being an SSD (See Zehavi, paragraph 0028). - The 

Referring to claim 15, Zehavi and Lucas disclose all the limitations (See rejection of claim 9) including Zehavi discloses a power management module and is part of the controller that can be an integrated circuit (See Zehavi, paragraphs 0023 and 0034). - The memory sub-system of claim 9, wherein the power management component comprises a power management integrated circuit (PMIC).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi and Lucas as applied to claim 9 above, and further in view of Reule et al., U.S. Patent App. Pub. 2014/0082385, hereinafter referred to as “Reule”.

Referring to claim 10, Zehavi and Lucas disclose all the limitations (See rejection of claim 9) except for The memory sub-system of claim 9, wherein the control component is configured to adjust a pulse width modulation of the regulator voltage level to adjust the regulator voltage level provided to the particular component.  However, Zehavi does disclose regulators and adjusting the working voltage (See Zehavi, paragraphs 0040 and 0052). 
Reule discloses a solid-state memory and providing a voltage (See Reule, paragraph 0003).  Reule discloses a regulator operating in pulse width modulation mode (See Reule, paragraph 0022).  
. 

Allowable Subject Matter
Claims 16-20 are allowable over the prior art and would be considered allowable if the above Double Patenting rejection is overcome.

Concerning claims 16-20,  the prior art does note teach “comparing, in a subsequent iteration, a number of different output voltage levels of the regulator to a second threshold voltage level until the operation state change of the particular component is detected by adjusting the regulator voltage level provided to the particular component; and determining a value of the regulator voltage level at which the operation state change of the particular component is detected based on the first threshold voltage level and the second threshold voltage level” in conjunction with the other limitations of the claim.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2019/0272012 to Kachare et al.
- Performing power analytics of a storage system
U.S. Patent App. Pub. 2020/0026345 to Fletcher et al.
- Power monitoring including voltage regulator and measurement circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 24, 2022